AGREEMENT TO AMEND NOTES AND SECURITY AGREEMENTS

 

This Agreement to Amend Notes and Security Agreements ("Agreement") is dated and
effective as of June 15, 2018, by and between Geospatial Corporation, a Nevada
corporation (the "Company"), and the Company's wholly-owned subsidiary,
Geospatial Mapping Systems, Inc., a Delaware corporation ("Mapping Systems
Inc."), and David M. Truitt, an individual resident of Virginia ("Purchaser").
The Company, including where applicable Mapping Systems Inc., and the Purchaser
are collectively referred to as the "Parties".

 

RECITALS

 

A.The Company issued and sold to Purchaser a Secured Promissory Note dated April
2, 2015 in the principal amount of $1,000,000, which was amended pursuant to an
Agreement and Amendment dated as of January 27, 2016 (as amended, the "First
Note"). 

 

B.The Company issued and sold to Purchaser a Secured Promissory Note dated
January 27, 2016 in the principal amount of $250,000.00 (the "Second Note"). 

 

C.The Company issued and sold to the purchaser a Secured Promissory Note dated
December 14, 2016 in the principal amount of $100,000 (the "Third Note"). 

 

D.The First Note, the Second Note, and the Third Note (each a "Note";
collectively, the "Notes") are secured by a first priority security interest in
(i) all of the Company's  assets pursuant to the terms of a Security Agreement
dated as of April 2, 2015 between the Company and Purchaser (the "Security
Agreement") and (ii) all of the assets of the Company's wholly­ owned
subsidiary, Mapping Systems Inc. pursuant to the terms of a Security Agreement
dated as of April 2, 2015 between Mapping Systems Inc. and Purchaser (the
"Mapping Security Agreement"). 

 

E.The Notes were due and payable on June 1, 2018 and the Company has incurred an
"Event of Default" as defined under the terms of the Notes, as amended,
resulting from its failure to repay the Notes on the due date of June 1, 2018,
for which the Company and Mapping Systems Inc. acknowledge that they have no
defense, set off, counterclaim, discount or charge of any kind. 

 

F.Purchaser is hereby agreeing to waive the Event of Default that occurred on
June 1, 2018 and to extend the Maturity Date of the Notes to September 15, 2018,
in consideration for the Company's agreement to seek additional capital and use
at least fifty percent (50%) of all new capital raised on or after June 15,
2018, to pay the outstanding principal balance and accrued interest of the Notes
until the Notes are paid in full, and to change the governing law, jurisdiction
and venue to Fairfax County, Virginia so that Purchaser can accelerate any
proceeding to foreclose on the assets of Company and Mapping Systems Inc. in the
event of a subsequent Event of Default by Company with respect to payment of the
Notes. 

 

NOW, THEREFORE, in consideration of the foregoing recitals and the respective
representations, warranties, covenants and agreements contained in this
Agreement, the Parties, intending to be legally bound, agree as follows:

--------------------------------------------------------------------------------



 

1.Waiver of Event of Default. The Parties acknowledge that the Company incurred
an Event of Default upon its failure to repay the Notes on the due date of June
1, 2018. The Purchaser agrees to waive this Event of Default and to extend the
Maturity Date of the Notes from June 1, 2018 to September 15, 2018, in exchange
for the covenant of Company and Mapping Systems Inc. in Section 2 below, the
interest rate acknowledgement in Section 3 below, and the document modifications
specified in Section 4 below. 

2.Note Payment with Additional Capital Contributions. In exchange for the waiver
of the default by Purchaser and Purchaser's agreement to extend the Maturity
Date of the Notes, the Company and Mapping Systems Inc. both agree to exert
commercial efforts to raise more capital from other investors, and if the
Company and/or Mapping Systems Inc. is successful in their efforts to raise more
capital from other investors, to use at least fifty percent (50%) of all new
capital raised on or after June 15, 2018, to pay the outstanding principal
balance and accrued interest of the Notes, which shall be paid concurrently with
receipt of the additional capital, until the Notes are paid in full. In
addition, Company and Mapping Systems Inc. agree to change the governing law,
jurisdiction and venue of each of the Notes, the Security Agreement and the
Mapping Security Agreement to Fairfax County, Virginia so that Purchaser can
accelerate any proceeding to foreclose on the assets of Company and Mapping
Systems Inc. in the event of a subsequent Event of Default by Company with
respect to payment of the Notes, as further specified in Section 4 below.
Company and Mapping Systems Inc. shall, if required by law, disclose the Note
re-payment requirement to any future investor(s). Failure to remit payment to
Purchaser of at least fifty percent (50%) of any new capital raised by Company
and/or Mapping Systems, Inc., concurrent with the receipt of the additional
capital, shall constitute an Event of Default under each of the Notes and shall
entitle Purchaser to foreclose on the assets pursuant to the Security Agreement
and the Mapping Security Agreement. 

 

3.Interest. The Parties acknowledge that, subject to Section 4.2 of each Note,
interest accrued on the unpaid principal amount of each Note at a fixed rate per
annum of ten percent (10%) until January 31, 2017. Due to a prior Event of
Default, from January 31, 2017 to August 31, 2017, each Note accrued interest at
the penalty rate provided in the Notes of twenty percent (20%). Pursuant to an
Agreement and Amendment dated August 31, 2017, the Parties agreed that after
August 31, 2017, interest on the Notes would accrue on the unpaid principal
amount and accrued unpaid interest at a fixed rate of fifteen percent (15%) per
annum until the Notes were paid in full, unless there was another Event of
Default, in which case the penalty rate of twenty percent (20%) would apply as
of any subsequent Event of Default as provided in Section 4.2 of each Note, as
amended. The Company acknowledges that another Event of Default occurred on June
1, 2018, that the interest rate on the Notes on and after June 1, 2018 increased
to twenty percent (20%) as of June 1, 2018, and that twenty percent (20%) is the
current interest rate for each of the Notes. 

4.Amendments to the Notes, the Security Agreement and the Mapping Security
Agreement. 

 

(a)Section 2.1 of each Note, titled "Maturity Date" is amended to read as
follows: 

--------------------------------------------------------------------------------



"This Note will mature and all unpaid principal and accrued and unpaid interest
will be due and payable on the earlier of (a) September 15, 2018 (the "Maturity
Date"), or (b) the occurrence of an Event of Default (as defined in Section 5)."

 

(b)Governing Law, Arbitration, Jurisdiction and Venue. Each Note, at Section 5,
provides "This Agreement and the Note shall be governed, construed and
interpreted in accordance with the laws of the Commonwealth of Pennsylvania
without giving effect to principles of conflicts of law and choice that would
cause the laws of any other jurisdiction to apply. Any dispute or claim arising
to or in any way related to this Agreement or the Note or the rights and
obligations of each of the parties hereto shall be settled by binding
arbitration in Pittsburgh, Pennsylvania. All arbitration shall be conducted in
accordance with the rules and regulations of the American Arbitration
Association ("AAA"). AAA shall designate an arbitrator from an approved list of
arbitrators following both parties' review and deletion of those arbitrators on
the approved list having a conflict of interest with either party. The Company
agrees that a final non-appealable judgment in any such suit or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on such
judgment or in any other lawful manner." The Parties agree to delete this
provision in each of the Notes and replace this Section with the following:
"This Agreement and the Note shall be governed, construed and interpreted in
accordance with the laws of the Commonwealth of Virginia without giving effect
to principles of conflicts of law and choice that would cause the laws of any
other jurisdiction to apply as of June 15, 2018. Any dispute or claim arising or
in any way related to this Agreement or the Note, or the rights and obligations
of each of the parties, including any foreclosure action because of an Event of
Default under the Note, shall be resolved in the applicable state court in
Fairfax County, Virginia as of and after June 15, 2018. " 

 

The Security Agreement and Mapping Security Agreement both contain a provision
at Section 2(b) that provides "Code" shall mean the Uniform Commercial  Code as
enacted  and  in effect in  the Commonwealth of Pennsylvania at the date of this
Agreement" and  the  first  sentence  of Section 13 that provides "It is
stipulated and agreed by Grantor and the  Lender  that  this Agreement shall be
governed by and construed  in  accordance  with  the  laws  of  the Commonwealth
of Pennsylvania without giving effect to principles of conflicts of  law." The
Security Agreement and the Mapping Security Agreement are both modified to
change Section 2(b) to provide "Code" shall mean the Uniform Commercial Code as
enacted and in effect in the Commonwealth of Virginia as of June 15, 2018. " In
addition, the first sentence of Section 13 of the Security Agreement and Mapping
Security Agreement are modified to provide "It is stipulated and agreed by
Grantor and the Lender that this Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia without giving effect
to principles of conflicts of law as of June 15, 2018." The Parties also agree
to add after the first sentence of Section 13 in both the Security Agreement and
the Mapping Security Agreement "Both Parties agree that the jurisdiction and
venue for purposes of any disputes, including a foreclosure action because of an
Event of Default after June 15, 2018 shall be the applicable state court in
Fairfax County, Virginia."

5.Representations and Warranties. The Company represents and warrants to
Purchaser, as of the date of this Agreement, as follows: 

--------------------------------------------------------------------------------



 

(a)Organization and Standing. The Company is a corporation duly organized and
validly existing in good standing under the laws of its jurisdiction of
organization, with all requisite corporate power and authority to own and
operate its properties and assets and to execute and deliver this Agreement. 

(b)Authorization; Binding Obligation. All corporate action on the part of the
Company necessary for the authorization, execution and delivery of this
Agreement and the performance of all obligations of the Company has been taken.
This Agreement constitutes a valid and binding obligation of the Company
enforceable in accordance with its terms, except as limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors' rights, and (ii) general
principles of equity that restrict the availability of equitable remedies. 

6.Confirmations. The Company confirms that the Notes, as amended, remain
outstanding without defense, set off, counterclaim, discount or charge of any
kind as of the date of this Agreement and the security interests granted
pursuant to the Security Agreement and the Mapping Security Agreement shall
continue unimpaired by this Agreement and remain in full force and effect, and
nothing in this Agreement shall alter the first priority position of Purchaser
or alter or modify any lien, security interest, mortgage, guarantee or pledge. 

7.No Other Changes. Except as modified by this Agreement, each of the Notes, the
Security Agreement and the Mapping Security Agreement shall remain in full force
and effect and are ratified and confirmed by the Parties in all respects. 

8.General Provisions. 

(a)Governing Law; Venue and Jurisdiction. This Agreement, the Security
Agreement, the Mapping Security Agreement and each of the Notes shall now be
governed, construed and interpreted in accordance with the laws of the
Commonwealth of Virginia without giving effect to principles of conflicts of law
and choice of law that would cause the laws of any other jurisdiction to apply.
Any dispute or claim arising or in any way related to this Agreement, the
Security Agreement, the Mapping Security Agreement, or each of the Notes, or the
rights and obligations of each of the Parties, including any foreclosure action
because of an Event of Default under the Notes, shall be resolved in the
applicable state court in Fairfax County, Virginia as of and after June 15,
2018. 

(b)Indemnification. In consideration of Purchaser's execution and delivery of
this Agreement, and in addition to all of the Company's other obligations under
this Agreement, the Company shall defend, protect, indemnify and hold harmless
Purchaser from and against any and all actions, causes of action, suits, claims,
losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether Purchaser is a party to the action
for which indemnification is sought), and including reasonable attorneys' fees
and disbursements (the "Indemnified Liabilities"), incurred by Purchaser as a
result of, or arising out of, or relating to (a) any material misrepresentation
by Company (or Mapping Systems Inc.) or any material breach of any covenant,
agreement, obligation, representation or warranty by the Company (or Mapping
Systems Inc.) contained in this Agreement, or (b) after any applicable notice
and/or cure periods, any breach or default in performance by the Company (or
Mapping Systems Inc.) 

--------------------------------------------------------------------------------



of any covenant or undertaking to be performed by the Company (or Mapping
Systems Inc.). To the extent that the foregoing undertaking by the Company (or
Mapping Systems Inc.) may be unenforceable for any reason, the Company and
Mapping Systems Inc. shall each make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities, which is permissible under
applicable law.

(c)Successors and Assigns. This Agreement may not be assigned, conveyed or
transferred by the Parties without the prior written consent of the other party.
Subject to the foregoing, the rights and obligations of the Parties under this
Agreement shall be binding upon and benefit their respective permitted
successors, assigns, heirs, administrators and transferees. The terms and
provisions of this Agreement are for the sole benefit of the Parties and their
respective permitted successors and assigns, and are not intended to confer any
third-party benefit on any other person. 

 

(d)Severability. In case any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired. 

(e)Amendment or Waiver. This Agreement, the Security Agreement, the Mapping
Security Agreement and each of the Notes may only be amended, and any term or
provision of this Agreement, the Security Agreement, the Mapping Security
Agreement and each of the Notes may only be waived, (either generally or in a
particular instance and either retroactively or prospectively) upon the written
consent of the Parties. 

(f)Notices. All notices required or permitted shall be in writing and shall be
deemed effectively given: (i) upon personal delivery to the party to be
notified; (ii) five (5) days after having been sent by registered or certified
mail, return receipt requested, postage prepaid; or 

(iii) the next business day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. All
communications shall be sent to the Company (including communications for
Mapping Systems Inc.) and to Purchaser at the address set forth on a party's
signature page or at another address as the Company or Purchaser may designate
by ten (10) days' advance written notice to the other Party.

(g)Expenses. Each party shall pay all costs and expenses that it incurs with
respect to the negotiation, execution, delivery and performance of this
Agreement. 

(h)Counterparts. This Agreement may be executed in any number of counterparts
(and by email with a PDF attachment), each of which shall be an original, but
all of which together shall constitute one instrument. 

--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF the Parties have executed this Agreement as of the date set
forth in the first paragraph.

 

 

PURCHASER:

 

/s/ David M. Truitt

David M. Truitt Address:

13241 Woodland Park Road Suite 610

Herndon, Va. 20171

 

GEOSPATIAL CORPORATION

 

 

By: /s/ Mark Smith 

Mark Smith, CEO 

 

Address:

229 Howes Run Road Sarver, Pa. 16055

 

 

GEOSPATIAL MAPPING SYSTEMS, INC.

 

 

By:/s/ Mark Smith 

Mark Smith, CEO

 

Address:

229 Howes Run Road Sarver, Pa. 16055

 

 

 

 